DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 04/14/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 6 “slat” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to recite “wherein the aqueous polymer solution comprises 20%-60% by weight of the at least one AA-MA copolymer.” Consequently, dependent claim 9, requiring “from about 0.01 wt% to about 10 wt% of the at least one AA-MA copolymer” fails to further limit independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Previous
Claims 3 and 5 remain rejected under 35 U.S.C. 103 as being unpatentable over Baig et al., (US 2016/0324741) and further in view of Sagel et al., (US 2015/0118166).  This rejection also applies to amended claims 1, 6, 8, 10-12.
Baig et al. teaches oral care compositions comprising “copolymers of maleic acid and acrylic acid, at least 5% of water” (Abstract), as per claim 9, including, “[i]n one embodiment, the compositions include from about 0.01% to about 35% . . . by weight of the composition, of the mineral surface active agent” (p. 3, para. [0035]).
Suitable copolymers of maleic acid and acrylic acid can be obtained from the “ACUSOL line” of copolymers from Dow Chemicals. (p. 3, para. [0039]).
The compositions are formulated as dentifrices which means “paste, gel, powder, tablets, or liquid formulations” (p. 2, para. [0023]), as per claim 8.
Excipients include “pyrophosphate salts”, which may be present “from about 0.1% to about 30%” as buffer (p. 4, para. [0050]), as per claims 10-12.
The buffering agents are used “to adjust the pH of the compositions to a range of about pH 3.0 to about pH 10” (p. 4, para. [0049]), as per claim 6.
It is well settled, “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect…. the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have obvious to have selected the acrylic acid maleic acid copolymer to arrive at the instantly claimed compositions. 

Baig et al. does not teach wherein the AA-MA copolymer has a sodium or potassium salt, a molecular weight ranging from about 30,000 g/mol to about 100,000 g/mol, or a ratio of AA to MA of 1:10 to about 10:1.
Sagel et al. teaches desensitizing oral care compositions (Abstract), comprising “polycaroxylic acids” as “[a]dhesive building polymers” (p. 8, para. [0089]).
According to Sagel et al., “The ACUSOL and the SOKALAN series of polymers include homopolymers of acrylic acid and copolymers of maleic acid and acrylic acid or methacrylic.  Examples are 0:1000 to 1000:0 copolymers of maleic acid with acrylic acid having a molecular weight (M.W.) of about 2,000 to 1,000,000.  These copolymers are commercially available as Acusol 445 and 445N, Acusol 531, Acusol 463, Acusol 448, Acusol 460, Acusol 465, Acusol 497, Acusol 490 from Dow Chemicals (Michigan, USA) and as Sokalan CP 5, Sokalan CP7, Sokalan CP 45, and Sokalan CP 12S form BASF (New Jersey, USA)” (p. 8, para. [0096]).
Acusol polymers have sodium salt neutralization, as per claim 3 (evidenced below in the Technological Background).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing for the acrylic acid maleic acid copolymers of Baig et al. to have a sodium salt, a molecular weight in the range from about 30,000 g/mol to about 100,000 g/mol, and a ratio of AA to MA of 1:10 to 10:1 since the acrylic acid maleic acid copolymers of Baig et al. can be chosen from the ACUSOL line of copolymers, which comprise the claimed polymer characteristics, as taught by Sagel et al.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure www.dow.com (ACUSOL 497N).  Dow is pertinent for teaching Acusol AA-MA copolymer 497N having a sodium neutralization and a molecular weight of 70,000 g/mol.
Response to Arguments
Applicant argues that there is no motivation to arrive at the invention as claimed (p. 7).
The Examiner disagrees.
The compositions of Baig et al. are aqueous solutions insofar as they comprise “at least 5% of water” (see Abstract). Since Baig et al. recommends using ACUSOL brand AA-MA copolymers, it would have been obvious for the polymers to have a molecular weight ranging from about 30,000 g/mol to about 100,000 g/mol since ACUSOL brand AA-MA copolymers have molecular weights (M.W.) of about 2,000 to 1,000,000, as taught by Sagel et al.
Baig also teaches a concentration range of from about 0.01% to about 35% for the polymers, which overlaps with the claimed concentration of 20%-60%.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612